Exhibit 10.114.1

EMPLOYMENT AGREEMENT
 
This Employment Agreement (this "Agreement") is executed as of February 26, 2008
by NTS Communications, Inc. (the "Employer"), and Barbara Baldwin, an individual
(the "Executive") to be effective on the date of consummation of the
transactions contemplated by the Stock Purchase Agreement (as defined herein)
(the “Effective Date”).
 
RECITALS
 
The Executive is currently the President and CEO and a shareholder of the
Employer.  Concurrently with the execution and delivery of this Agreement,
XFone, Inc. (“XFone” or “Parent”) is purchasing the issued and outstanding
common stock of NTS Communications, Inc. pursuant to and in accordance with that
certain Stock Purchase Agreement dated August 22, 2007, as amended, among XFone,
the Employer, and the shareholders of Employer (the "Stock Purchase
Agreement").  The Executive's continued employment with the Employer after the
stock purchase and the Executive's execution of this Agreement is a condition to
the consummation of the stock purchase pursuant to the Stock Purchase Agreement
by XFone.  The Employer agrees to employ the Executive, and the Executive wishes
to accept such continued employment, upon the terms and conditions set forth in
this Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
1.            DEFINITIONS
 
For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.
 
"Agreement"--this Employment Agreement, as amended from time to time.
 
"Compensation"--Salary and Benefits.
 
"Benefits"--as defined in Section 3.1(b).
 
"Board of Directors"--the board of directors of the Employer.
 
"Confidential Information" means any and all of the following with respect to
the Employer or XFone, their Subsidiaries or any of their affiliates (the “XFone
Companies”):
 
(a)            trade secrets concerning the business and affairs of the XFone
Companies, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions,discoveries, concepts, ideas, designs, methods and
information, any other confidential or proprietary information or data), and any
other information, however documented, that is a trade secret within the meaning
of any applicable federal or state laws; and
 

-1-

--------------------------------------------------------------------------------


 
(b)            information concerning the business and affairs of the XFone
Companies (which includes but is not limited to historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials, interconnect agreements, supply
sources, marketing, production or merchandising systems or plans), however
documented; and
 
(c)            notes, analysis, compilations, studies, summaries, and other
material prepared by or for the XFone Companies containing or based, in whole or
in part, on any information included in the foregoing.
 
"Disability"--as defined in Section 6.4.
 
"Effective Date"--the date stated in the first paragraph of the Agreement.
 
"Executive Invention"--any idea, invention, technique, modification, process, or
improvement (whether patentable or not), any industrial design (whether
registerable or not), any mask work, however fixed or encoded, that is suitable
to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period with Employer or any predecessor or successor of the Employer, or a
period that includes a portion of the Employment Period, that relates in any way
to, or is useful in any manner in, the business then being conducted or proposed
to be conducted by the Employer, and any such item created by the Executive,
either solely or in conjunction with  others, following termination of the
Executive's employment with the Employer, that is based upon or uses
Confidential Information.
 
"Employment Period"--the term of the Executive's employment under this
Agreement, as the same may be extended and as used herein the term "Employment
Year" means each twelve month period occurring during the employment period.
"Employment Year 1" shall mean the first twelve months of employment from the
Effective Date, "Employment Year 2" shall mean the 12 month period following
Employment Year 1, "Employment Year 3" shall mean the 12 month period following
Employment Year 2, "Employment Year 4" shall mean the 12 month period following
Employment Year 3, and "Employment Year 5" shall mean the 12 month period
following Employment Year 4.
 
"Fiscal Year"--the Employer's fiscal year, as it exists on the Effective Date or
as changed from time to time.
 
"For cause"--as defined in Section 6.2.
 
"For good reason"--as defined in Section 6.3.
 
"Parent Common Stock" shall mean shares of the common stock of the Parent.
 

-2-

--------------------------------------------------------------------------------



"Person"--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.
 
"Post-Employment Period"--as defined in Section 8.2.
 
"Proprietary Items"--as defined in Section 7.2(a)(iv).
 
"Salary"--as defined in Section 3.1(a).
 
“Subsidiaries”– shall mean, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity securities or more than 50% of the voting securities or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, directly or indirectly, by one
or more of the parent and its Subsidiaries.
 
2.            EMPLOYMENT TERMS AND DUTIES
 
2.1            EMPLOYMENT
 
The Employer hereby employs the Executive, and the Executive hereby accepts
employment by the Employer, upon the terms and conditions set forth in this
Agreement.
 
2.2            TERM
 
Subject to the provisions of Section 6, the term of the Executive's employment
under this Agreement will be five (5) years, beginning on the Effective Date and
ending on the fifth anniversary of the Effective Date.
 
2.3            DUTIES
 
The Executive will have such duties as are assigned or delegated to the
Executive by the Board of Directors or Chairman of the Board, and will initially
serve as Chief Executive Officer and President of the Employer.  The Executive
will devote her entire business time, attention, skill, and energy exclusively
to the business of the Employer, will use her best efforts to promote the
success of the Employer's business, and will cooperate fully with the Board of
Directors in the advancement of the  best interests of the Employer.  If the
Executive is elected as a director of the Employer or as a director or officer
of any of the XFone Companies, the Executive will fulfill her duties as such
director or officer without additional compensation.
 
3.            COMPENSATION
 
(a)            Salary.  The Executive will be paid an annual salary of
$273,000.00 for Employment Year 1 and the Salary for each employment year
thereafter shall be set by the Boardof Directors of the Employer which in no
event shall be less than the Salary for Employment Year 1 (the "Salary").  The
Salary will be payable in equal periodic installments according to the
Employer's customary payroll practices, but no less frequently than monthly, and
shall be subject to all applicable withholding and other applicable taxes as
required by law.

-3-

--------------------------------------------------------------------------------



 
(b)            Benefits.  The Executive will, during the Employment Period, be
permitted to participate in such life insurance, hospitalization, major medical,
and other Executive benefit plans of the Employer that may be in effect from
time to time, to the extent the Executive is eligible under the terms of those
plans (collectively, the "Benefits"); provided that such Benefits will be
substantially similar to those enjoyed by the Employee under the terms of her
employment with the Company as of the Effective Date.
 
(c)            Bonus.  On the Effective Date, Executive will receive a one-time
cash signing bonus in the amount of $500,000.00.  Executive acknowledges that
this signing bonus paid by Employer is in lieu of any “stay pay” bonuses
previously approved by the board of the Employer, and by accepting the signing
bonus Executive agrees to forego any such “stay pay” bonuses previously approved
by the Employer.
 
(d)            Stock Option Plan.  The Executive will receive options to
purchase Parent Common Stock as set forth below:
 
 
(i)
On the Effective Date, the Employee shall be granted fully vested options with a
term of five years for 250,000 shares of Parent Common Stock with a strike price
of 10% above the average closing price for the prior ten trading days
immediately prior to the date of execution of the Stock Purchase Agreement; and

 
 
(ii)
At the end of the Second Employment Year, the Employee shall be granted fully
vested options with a term of five years for an additional 267,000 shares of the
Parent Common Stock with a strike price of $5.00 per share.

 
4.            FACILITIES AND EXPENSES
 
The Employer will furnish the Executive office space, equipment, supplies, and
such other facilities and personnel as the Employer deems necessary or
appropriate for the performance of the Executive's duties under this Agreement.
 
5.            VACATIONS AND HOLIDAYS
 
The Executive will be entitled to four weeks' paid vacation each Employment Year
in accordance with the vacation policies of the Employer in effect for its
executive officers from time to time. Vacation must be taken by the Executive at
such time or times as approved by the Chairman of the Board. The Executive will
also be entitled to the paid holidays set forth in the Employer's policies. Up
to ten vacation days during any Employment Year that are not used by the
Executive during such Employment Year may be used in any subsequent Employment
Year.  The Executive shall be allowed to keep and use 49 accrued sick days that
have been earnedduring the course of her employment with the Company prior to
the execution date of this Agreement.
 

-4-

--------------------------------------------------------------------------------



 
6.            TERMINATION
 
6.1            EVENTS OF TERMINATION
 
The Employment Period, the Executive's Compensation, and any and all other
rights of the Executive under this Agreement or otherwise as an Executive of the
Employer will terminate (except as otherwise provided in this Section 6):
 
(a)            upon the death of the Executive;
 
(b)            for cause (as defined in Section 6.2), immediately upon notice
from the Employer to the Executive, or at such later time as such notice may
specify;
 
(c)            for good reason (as defined in Section 6.3) upon not less than
thirty days' prior notice from the Executive to the Employer;
 
(d)            upon termination of employment by Executive for any reason other
than for good reason (as defined in Section 6.3); or
 
(e)            upon the disability of the Executive (as defined in Section 6.4).
 
6.2            DEFINITION OF "FOR CAUSE"
 
For purposes of Section 6.1, the phrase "for cause" means: (a) the Executive's
breach of this Agreement which remains uncorrected for 30 days following notice
from the Employer; (b) the Executive's failure to adhere to any written Employer
policy if the Executive has been given a reasonable opportunity to comply with
such policy or cure the failure to comply (which reasonable opportunity must be
granted during the ten-day period preceding termination of this Agreement);
(c) the appropriation (or attempted appropriation) of a material business
opportunity of the Employer, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Employer; (d) the misappropriation (or attempted misappropriation) of any of the
Employer's funds or property; or (e) after the Execution Date hereof, the
conviction of, the indictment for (or its procedural equivalent), or the
entering of a guilty plea or plea of no contest with respect to, a felony, the
equivalent thereof, or any other crime with respect to which imprisonment is a
possible punishment.
 
6.3            DEFINITION OF "FOR GOOD REASON"
 
For purposes of Section 6.1, the phrase "for good reason" means the Employer's
material breach of this Agreement which is not cured within 30 days from the
date of notice from the Executive.
 

-5-

--------------------------------------------------------------------------------



6.4            DEFINITION OF "DISABILITY"
 
For purposes of Section 6.1, the Executive will be deemed to have a "disability"
if, for physical or mental reasons, the Executive is unable to perform the
Executive's duties under this Agreement for 60 consecutive calendar days or more
or 90 calendar days or more during any twelve month period, as determined in
accordance with this Section 6.4. The disability of the Executive will be
determined by a medical doctor selected by written agreement of the Employer and
the Executive upon the request of either party by notice to the other. If the
Employer and the Executive cannot agree on the selection of a medical doctor,
each of them will select a medical doctor and the two medical doctors will
select a third medical doctor who will determine whether the Executive has a
disability. The determination of the medical doctor selected under this Section
6.4 will be binding on both parties. The Executive must submit to a reasonable
number of examinations by the medical doctor making the determination of
disability under this Section 6.4, and the Executive hereby authorizes the
disclosure and release to the Employer of such determination and all supporting
medical records. If the Executive is not legally competent, the Executive's
legal guardian or duly authorized attorney-in-fact will act in the Executive's
stead, under this Section 6.4, for the purposes of submitting the Executive to
the examinations, and providing the authorization of disclosure, required under
this Section 6.4.
 
6.5            TERMINATION PAY
 
Effective upon the termination of this Agreement, the Employer will be obligated
to pay the Executive (or, in the event of her death, her designated beneficiary
as defined below) only such compensation as is provided in this Section 6.5, and
in lieu of all other amounts and in settlement and complete release of all
claims the Executive may have against the Employer. For purposes of this Section
6.5, the Executive's designated beneficiary will be such individual beneficiary
or trust, located at such address, as the Executive may designate by notice to
the Employer from time to time or, if the Executive fails to give notice to the
Employer of such a beneficiary, the Executive's estate. Notwithstanding the
preceding sentence, the Employer will have no duty, in any circumstances, to
attempt to open an estate on behalf of the Executive, to determine whether any
beneficiary designated by the Executive is alive or to ascertain the address of
any such beneficiary, to determine the existence of any trust, to determine
whether any person or entity purporting to act as the Executive's personal
representative (or the trustee of a trust established by the Executive) is duly
authorized to act in that capacity, or to locate or attempt to locate any
beneficiary, personal representative, or trustee.
 
(a)            Termination by the Executive for Good Reason.  If the Executive
terminates this Agreement for good reason, the Employer will pay the Executive
the Executive's Salary for the remainder of the term of this Agreement (the
"Remainder Term") as and when such salary would otherwise become due and
payable.  Notwithstanding the preceding sentence, if the Executive obtains other
employment or becomes self-employed as a consultant or otherwise prior to the
end of the Remainder Term, she must promptly give notice thereof to the
Employer, and the Salary payments under this Agreement for any period after the
Executive obtains such other employment will be reduced by the amount of the
cash compensation received and to be received by the Executive from the
Executive's other employment for services performed during such period.
 

-6-

--------------------------------------------------------------------------------



(b)            Termination by the Employer for Cause or Termination by Executive
without Good Reason.  If the Executive terminates her employment for any reason
other than for good reason (as defined in Section 6.3), the Executive will be
entitled to receive her Salary only through the date such termination is
effective and any unexercised vested options for Parent Common Stock and rights
to receive any additional options for Parent Common Stock shall be
cancelled.  If the Employer terminates this Agreement for cause, the Executive
will be entitled to receive her Salary through the date such termination is
effective and any option for Parent Common Stock issued in any year subsequent
to Employment Year 1 shall be cancelled.
 
(c)            Termination upon Death/Expiration.  If this Agreement is
terminated because of the Executive's death, the Executive will be entitled to
receive her Salary through the end of the calendar month in which her death
occurs and any right to receive any additional options for Parent Stock shall be
cancelled.  If this Agreement expires after the performance for the full term
hereof and the Employer and Employee can not agree on the terms for the
extension of this Agreement or a new employment agreement to replace this
Agreement, and the Employee terminates employment, then in such event the
Employee will be entitled to receive her salary for a period of three (3) months
following the date of such termination as severance pay.
 
(d)            Termination Upon Disability.  If this Agreement is terminated by
either party as a result of the Executive's disability, as determined under
Section 6.4, the Employer will pay the Executive her Salary through the
remainder of the calendar month during which such termination is effective and
any right to receive any additional options for Parent Stock shall be cancelled.
 
(e)            Benefits.  The Executive's accrual of, or participation in plans
providing for, the Benefits will cease at the effective date of the termination
of this Agreement, and the Executive will be entitled to accrued Benefits
pursuant to such plans only as provided in such plans.  The Executive will only
receive, as part of her termination pay pursuant to this Section 6, any payment
or other compensation for any vacation, holiday, sick leave, or other leave
unused on the date the notice of termination is given under this Agreement if
the termination is due to the death or disability of Executive or termination by
the Executive for Good Reason per Section 6.3.
 
6.6            TERMINATION DAMAGES PAYABLE BY EXECUTIVE
 
The Executive and the Employer agree that it is impossible to determine with any
reasonable accuracy the amount of the prospective damages to the Employer if the
Executive's employment is terminated for any reason other than death, disability
or for good reason (as defined in Section 6.3) by the Executive (such
termination referred to in this paragraph as "Executive Termination Without
Cause").  In the event of any Executive Termination Without Cause, the Executive
agrees to pay as liquidated damages to the Employer an amount equal as follows:
 
(a)            If the Executive Termination Without Cause occurs during
Employment Year 1, then the Executive shall immediately pay to the Employer an
amount equal to $773,000.00.
 
(b)            If the Executive Termination Without Cause occurs during
Employment Year 2, then the Executive shall immediately pay to the Employer an
amount equal to $618,400.00.
 

-7-

--------------------------------------------------------------------------------



(c)            If the Executive Termination Without Cause occurs during
Employment Year 3, then the Executive shall immediately pay to the Employer an
amount equal to $463,800.00.
 
(d)            If the Executive Termination Without Cause occurs during
Employment Year 4, then the Executive shall immediately pay to the Employer an
amount equal to $309,200.00.
 
(e)            If the Executive Termination Without Cause occurs during
Employment Year 5, then the Executive shall immediately pay to the Employer an
amount equal to $154,600.00.
 
7.            NON-DISCLOSURE COVENANT; EXECUTIVE INVENTIONS; NON-COMPETE
 
7.1            ACKNOWLEDGMENTS BY THE EXECUTIVE
 
The Executive acknowledges that (a) during the Employment Period and her prior
employment period with the Employer and as a part of her employment with the
Employer, the Executive was and will continue to be afforded access to
Confidential Information; (b) public disclosure of such Confidential Information
could have an adverse effect on the Employer and its business; (c) because the
Executive possesses substantial technical expertise and skill with respect to
the Employer's business, the Employer desires to obtain exclusive ownership of
each Executive Invention, and the Employer will be at a substantial competitive
disadvantage if it fails to acquire exclusive ownership of each Executive
Invention; (d) Employer has required that the Executive make the covenants in
this Section 7 as a condition to the stock purchase pursuant to the Stock
Purchase Agreement and the continued employment of the Executive under this
Employment Agreement; and (e) the provisions of this Section 7 are reasonable
and necessary to prevent the improper use or disclosure of Confidential
Information and to provide the Employer with exclusive ownership of all
Executive Inventions.
 
7.2            AGREEMENTS OF THE EXECUTIVE
 
In consideration of the compensation and benefits to be paid or provided to the
Executive by the Employer under this Agreement, the Executive covenants as
follows:
 
(a)            Confidentiality.
 
 
(i)
During and following the Employment Period, the Executive will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Employer or except as
otherwise expressly permitted by the terms of this Agreement.

 
 
(ii)
Any trade secrets of the Employer will be entitled to all of the protections and
benefits under any applicable federal or state trade secret law and any other
applicable law. If any information that the Employer deems to be a trade secret
is found by a court of competent jurisdiction not to be a trade secret for
purposes of this Agreement, such information will, nevertheless, be considered
Confidential Information for purposes of this Agreement. The Executive hereby
waives any requirement that the Employer submits proof of the economic value of
any trade secret or posts a bond or other security.

 

-8-

--------------------------------------------------------------------------------



 
 
(iii)
None of the foregoing obligations and restrictions applies to any part of the
Confidential Information that the Executive demonstrates was or became generally
available to the public other than as a result of a disclosure by the Executive.

 
 
(iv)
The Executive will not remove from the Employer's premises (except to the extent
such removal is for purposes of the performance of the Executive's duties at
home or while traveling, or except as otherwise specifically authorized by the
Employer) any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
(collectively, the "Proprietary Items"). The Executive recognizes that, as
between the Employer and the Executive, all of the Proprietary Items, whether or
not developed by the Executive, are the exclusive property of the Employer. Upon
termination of this Agreement by either party, or upon the request of the
Employer during the Employment Period, the Executive will return to the Employer
all of the Proprietary Items in the Executive's possession or subject to the
Executive's control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Proprietary Items.

 
(b)            Executive Inventions.  Each Executive Invention will belong
exclusively to the Employer.  The Executive acknowledges that all of the
Executive's writing, works of authorship, and other Executive Inventions are
works made for hire and the property of the Employer, including any copyrights,
patents, or other intellectual property rights pertaining thereto. If it is
determined that any such works are not works made for hire, the Executive hereby
assigns to the Employer all of the Executive's right, title, and interest,
including all rights of copyright, patent, and other intellectual property
rights, to or in such Executive Inventions. The Executive covenants that she
will promptly:
 
 
(i)
disclose to the Employer in writing any Executive Invention;

 
 
(ii)
assign to the Employer or to a party designated by the Employer, at the
Employer's request and without additional compensation, all of the Executive's
right to the Executive Invention for the United States and all foreign
jurisdictions;

 
 
(iii)
execute and deliver to the Employer such applications, assignments, and other
documents as the Employer may request in order to apply for and obtain patents
or other registrations with respect to any Executive Invention in the United
States and any foreign jurisdictions;

 
 
(iv)
sign all other papers necessary to carry out the above obligations; and

 
 
(v)
give testimony and render any other assistance in support of the Employer's
rights to any Executive Invention.

 

-9-

--------------------------------------------------------------------------------



7.3            DISPUTES OR CONTROVERSIES
 
The Executive recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Employer, the Executive, and
their respective attorneys and experts, who will agree, in advance and in
writing, to receive and maintain all such information in secrecy, except as may
be limited by them in writing.
 
8.            NON-COMPETITION AND NON-INTERFERENCE
 
8.1            ACKNOWLEDGMENTS BY THE EXECUTIVE
 
The Executive acknowledges that:  (a) the services to be performed by him under
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (b) the Employer's business is currently regional in
scope and its products are marketed or may be marketed throughout the States of
Mississippi, Alabama, Georgia, Tennessee, Florida, Kentucky, Louisiana, North
Carolina, South Carolina, Texas, Arizona, Colorado, Kansas, New Mexico and
Oklahoma (the "Restricted Area"); (c) the Employer competes with other
businesses that are or could be located in any part of the Restricted Area;
(d) the Employer has required that the Executive make the covenants set forth in
this Section 8 as a condition to the stock purchase under the Stock Purchase
Agreement and the continued employment of the Executive under this Agreement;
and (e) the provisions of this Section 8 are reasonable and necessary to protect
the Employer's business.
 
8.2            COVENANTS OF THE EXECUTIVE
 
In consideration of the acknowledgments by the Executive, and in consideration
of the compensation and benefits to be paid or provided to the Executive by the
Employer, as a material inducement to the Employer to enter into and perform its
obligations under this Agreement, and in order to preserve and protect the trade
secrets and proprietary, confidential information of the Employer and XFone
Companies, the Executive covenants as follows:
 
(a)            For the greater of (i) 5 years from the date of this Agreement or
(ii) the Employment Period and for a period of two (2) years following the date
that the employment by the Employer (or an affiliate thereof) of the Executive
ends (the "Noncompetition Period"), the Executive will not, directly or
indirectly, either for herself or for any partnership, limited liability
company, individual, corporation, joint venture or any other entity "participate
in" (as defined below) any business (including, without limitation, any
division, group or franchise of a larger organization) which engages in the
"Telecommunications Business" in the States of Mississippi, Alabama, Georgia,
Tennessee, Florida, Kentucky, Louisiana, North Carolina, South Carolina, Texas,
Arizona, Colorado, Kansas, New Mexico and Oklahoma (the "Restricted Area").  For
purposes of this Agreement, "Telecommunications Business" shall mean the
business of providing any type of telecommunication services or internet access
services to any person or customer within the Restricted Area, including,
without limitation, local, long distance, broadband, dial up data services,
wireless, DSL, Voice-over-Internet Protocol (VoIP) and anyother service or
product being offered or provided by the Employer or any of the XFone
Companies.  For purposes of this Agreement, the term "participate in" shall
include, without limitation, having any direct or indirect interest in any
corporation, partnership, limited liability company, joint venture or other
entity, whether as a sole proprietor, owner, shareholder, partner, member,
manager, joint venturer, creditor or otherwise, or rendering any direct or
indirect service or assistance to any individual corporation, partnership,
limited liability company, joint venture and other business entity (whether as a
director, officer, manager, supervisor, employee, agent, consultant or
otherwise).  Notwithstanding the foregoing, nothing in this Section 8.2 shall
prohibit the Executive from owning not more than five percent (5%) of the debt
or equity securities of a publicly traded corporation which may compete with the
Employer or XFone Companies.
 

-10-

--------------------------------------------------------------------------------



 
(b)            During the Noncompetition Period, and in order to preserve and
protect the trade secrets and proprietary, confidential information of the
Employer or XFone Companies after the Effective Date, neither the Executive
shall not (i) induce or attempt to induce any employee of the Employer or XFone
Companies to leave the employ of the Employer or XFone Companies, or in any way
interfere with the relationship between the Employer or XFone Companies and any
employee thereof, (ii) hire directly or through another entity any individual
employed by the Employer or XFone Companies, or (iii) induce or attempt to
induce any customer, supplier, licensee, distributor or other business relation
of the Employer or XFone Companies to cease doing business with the Employer or
XFone Companies, or in any way interfere with the relationship between any such
customer, supplier, licensee, distributor or business relation and the Employer
or XFone Companies (including, without limitation, making any negative
statements or communications concerning the Employer or XFone Companies).
 
(c)            If, at the time of enforcement of this Section 8.2, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. The Executive agrees that the restrictions
contained in this Section 8.2 are reasonable.
 
(d)            If at any time during the Noncompetition Period the Executive
desires to participate in an activity that he or she believes might be
prohibited by this Section 8.2, such person may request in writing (a
"Clarification Request") a determination by Employer as to whether such proposed
activity would violate this Section 8.2.  The Employer shall respond in writing
to such Clarification Request (a "Clarification Response") within thirty (30)
days of receipt thereof from the requesting person.
 
If any covenant in this Section 8.2 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive.
 

-11-

--------------------------------------------------------------------------------



The period of time applicable to any covenant in this Section 8.2 will be
extended by the duration of any violation by the Executive of such covenant.
 
The Executive will, while the covenant under this Section 8.2 is in effect, give
notice to the Employer, within ten days after accepting any other employment, of
the identity of the Executive's employer. The Employer may notify such employer
that the Executive is bound by this Agreement and, at the Employer's election,
furnish such employer with a copy of this Agreement or relevant portions
thereof.
 
9.            GENERAL PROVISIONS
 
9.1            INJUNCTIVE RELIEF AND ADDITIONAL REMEDY
 
The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of the provisions of this Agreement (including
any provision of Sections 7 and 8) would be irreparable and that an  award of
monetary damages to the Employer for such a breach would be an inadequate
remedy. Consequently, the Employer will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement, and the Employer will not be obligated to post bond or other security
in seeking such relief.  Without limiting the Employer's rights under this
Section 9 or any other remedies of the Employer, if the Executive breaches any
of the provisions of Section 7 or 8, the Employer will have the right to cease
making any payments otherwise due to the Executive under this Agreement.
 
9.2            COVENANTS OF SECTIONS 7 AND 8 ARE ESSENTIAL AND INDEPENDENT
COVENANTS
 
The covenants by the Executive in Sections 7 and 8 are essential elements of
this Agreement, and without the Executive's agreement to comply with such
covenants, the Employer would not have consummated the stock purchase under the
Stock Purchase Agreement and the Employer would not have entered into this
Agreement or employed or continued the employment of the Executive. The Employer
and the Executive have independently consulted their respective counsel and have
been advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer.
 
The Executive's covenants in Sections 7 and 8 are independent covenants and the
existence of any claim by the Executive against the Employer under this
Agreement or otherwise, or against the Employer, will not excuse the Executive's
breach of any covenant in Section 7 or 8.
 
If the Executive's employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Executive in Sections 7 and 8.
 

-12-

--------------------------------------------------------------------------------



9.3            REPRESENTATIONS AND WARRANTIES BY THE EXECUTIVE
 
(a)            The Executive represents and warrants to the Employer that the
execution and delivery by the Executive of this Agreement do not, and the
performance by the Executive of the Executive's obligations hereunder will not,
with or without the giving of notice or the passage of time, or both:
(a) violate any judgment, writ, injunction, or order of any court, arbitrator,
or governmental agency applicable to the Executive; or (b) conflict with, result
in the breach of any provisions of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.
 
(b)            The Employer represents and warrants to the Executive that the
execution and delivery by the Employer of this Agreement do not, and the
performance by the Employer of the Employer's obligations hereunder will not,
with or without the giving of notice or the passage of time, or both:
(a) violate any judgment, writ, injunction, or order of any court, arbitrator,
or governmental agency applicable to the Employer; or (b) conflict with, result
in the breach of any provisions of or the termination of, or constitute a
default under, any agreement to which the Employer is a party or by which the
Employer is or may be bound.
 
9.4            OBLIGATIONS CONTINGENT ON PERFORMANCE
 
The obligations of the Employer hereunder, including its obligation to pay the
Compensation provided for herein, are contingent upon the Executive's
performance of the Executive's obligations hereunder.
 
9.5            WAIVER
 
The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.
 
9.6            BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED
 
This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated.
 

-13-

--------------------------------------------------------------------------------



9.7            NOTICES
 
All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):
 
If to Employer:
 
c/o XFone, Inc.
Britannia House
960 High Road
London, N129RY
United Kingdom
 
Attention:
Guy Nissenson

 
Telephone:
+44 208-446-9494

 
Facsimile:
+44 208-446-7010

 
Email:
guy@xfone.com

 
with a copy to:
 
Watkins Ludlam Winter & Stennis, P.A.
633 North State Street (39202)
P. O. Box 427
Jackson, MS 39205-0427
 
Attention:
Gina M. Jacobs

 
Telephone:
601-949-4705

 
Facsimile:
601-949-4804

 
Email:
gjacobs@watkinsludlam.com

 
If to the Executive:
 
Barbara Baldwin
5307 W. Loop 289
Lubbock, Texas 79414
Telephone:            806-788-2906
Facsimile:              806-788-3398
 
Email:
barbara.baldwin@ntscom.com

 
9.8            ENTIRE AGREEMENT; AMENDMENTS
 
This Agreement, the Stock Purchase Agreement, and the documents executed in
connection with the Stock Purchase Agreement, contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. ThisAgreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.
 

-14-

--------------------------------------------------------------------------------



 
9.9            GOVERNING LAW
 
This Agreement will be governed by the laws of the State of Texas without regard
to conflicts of laws principles.
 
9.10            JURISDICTION
 
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against either of the
parties in the courts of the State of Texas, or, if it has or can acquire
jurisdiction, in any of the United States District Courts in Texas, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred  to in the
preceding sentence may be served on either party anywhere in the world.
 
9.11            SECTION HEADINGS, CONSTRUCTION
 
The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "including" does not limit the preceding words or
terms.
 
9.12            SEVERABILITY
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
9.13            COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 
9.14            WAIVER OF JURY TRIAL
 
THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT.
 

-15-

--------------------------------------------------------------------------------



9.15            PIGGYBACK REGISTRATION RIGHTS
 
On or after the Effective Date, and continuing until this Agreement expires or
is earlier terminated, whenever the Parent proposes to file a registration
statement under the Securities Act of 1933, as amended, to register any shares
of the Parent Common Stock for sale in a secondary offering, and the
registration form to be used may be used for the registration of the restricted
Parent Common Stock the Executive may hold as a result of exercising any options
granted hereunder or the Parent Common Stock underlying the options which the
Executive holds (a "Piggyback Registration"), the Company will give prompt
written notice to the Executive of its intention to effect such a registration
and will include in such registration such of the Employee’s registerable
securities of the Parent as the Executive has requested be included in such
Piggyback Registration by notice to the Parent within 15 days after the receipt
of the Parent’s notice.  The Parent will pay the registration expenses with
respect to such Piggyback Registrations.  The Executive shall fully cooperate by
giving such information as is required for such Piggyback Registration.
 
IN WITNESS WHEREOF, the undersigned parties have executed and delivered this
Agreement as of the date above first written above.
 

 
EMPLOYER:
     
EXECUTIVE:
             NTS Communications, Inc.                  
/s/ Guy Nissenson
   
/s/ Barbara Baldwin
 
Guy Nissenson
   
Barbara Baldwin, Individually
 
Chairman
   
 
 

 
 


-16-

--------------------------------------------------------------------------------


